NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted August 30, 2018* 
                              Decided September 17, 2018 
                                             
                                        Before 
 
                          DIANE S. SYKES, Circuit Judge 
                         
                          DAVID F. HAMILTON, Circuit Judge 
                         
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1420 
 
WESSLEY GUNCHICK,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
      v.                                          
                                                 No. 16 C 4256 
                                                  
BANK OF AMERICA, N.A.,                           Matthew F. Kennelly, 
      Defendant‐Appellee.                        Judge. 
 

                                       O R D E R 

       Wessley Gunchick participated in a defined‐benefits pension plan that Bank of 
America Corporation now administers. He disputes the calculation of his benefits under 
the plan, which is governed by the Employee Retirement Income Security Act. The 



                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1420                                                                      Page  2 
 
district judge determined that Bank of America’s interpretation of the plan was not 
arbitrary and capricious and entered summary judgment for the bank. We affirm.   

       Gunchick worked as a loan officer for LaSalle Bank. That bank typically paid him 
a biweekly draw and a monthly commission, but sometimes he received no draw 
“due to outstanding shortage.” His pension plan calculates the monthly benefit as a 
function of (1) the average of his compensation in his last three and five years of 
employment and (2) his credited years of employment. The plan defines 
“compensation” as “the basic wages or salary paid to an Employee or Participant … 
excluding bonuses, overtime, commissions, or any other form of extra 
compensation ….” The plan does not define “basic wages” or “salary.” Regarding 
credited service, it says that an eligible employee “shall become a Participant [in the 
plan] on the earlier of the January 1 or the July 1 next following his Date of 
Employment.” 

        As usual, we review the entry of summary judgment de novo. Dragus v. 
Reliance Standard Life Ins. Co., 882 F.3d 667, 671 (7th Cir. 2018). If, as in this case, the plan 
grants discretionary authority to the administrator to interpret it, then we, like the 
district court, apply the “arbitrary and capricious” standard when reviewing an 
interpretation challenged under 29 U.S.C. § 1132(a)(1)(B). See Firestone Tire & Rubber Co. 
v. Bruch, 489 U.S. 101, 115 (1989); Dragus, 882 F.3d at 672.   

       After Gunchick’s employment with LaSalle Bank ended, the administrator of the 
pension plan (Bank of America’s predecessor) informed him that his monthly pension 
would be $257. As Bank of America later explained, Gunchick’s three‐year and five‐year 
compensation averages were based on only his annual draws ($20,000 and $25,000, 
respectively), not his commissions ($53,000 in 2003). And he was credited with 
8.833 years of service: January 1, 1995 (the January 1 following his August 1994 start 
date) through October 31, 2003. The latter decision is consistent with the express and 
statutorily permissible terms of the plan, see 29 USC § 1052(a)(1), (4), so we will say no 
more about it.   

       Gunchick contested the amount of his pension income through Bank of 
America’s claim review process. He argued that his commissions were “wages” and 
should have counted toward his pension, but Bank of America’s examiner affirmed the 
original calculation. After exhausting the plan’s grievance procedures, Gunchick 
brought this suit. See 29 U.S.C. § 1132(a)(1)(B).   
No. 18‐1420                                                                    Page  3 
 
       The district judge entered summary judgment for Bank of America. He 
considered Gunchick’s argument that in his case, commissions were his wages, because 
his monthly draw was simply an advance which he was required to pay back upon 
receiving his commission. He concluded, however, that “compensation” as defined in 
the plan excludes “commissions,” so Bank of America reasonably considered only 
Gunchick’s monthly draws when determining his pension.   

        Gunchick’s appellate brief is not a model of clarity, but we do not agree with the 
bank’s assertion that the appeal must be dismissed under Federal Rule of Appellate 
Procedure 28(a). We can discern an argument that the legal authorities on which the 
district court relied did not resolve his argument and entitle the bank to summary 
judgment. He again asserts that his draw was an advance on his commissions, so 
combined they were his “wage” and should have been factored together into the 
pension calculation.   

       The bank responds that if Gunchick is right that all of his “compensation” is 
based on his commissions, then he is owed no pension at all. But we have rejected that 
very position before; an ERISA pension plan cannot promise an illusory benefit. 
See Hess v. Hartford Life and Accident Ins. Co., 274 F.3d 456, 462 (7th Cir. 2001). Thus, the 
bank cannot meet Gunchick’s argument simply by saying it could have given him 
nothing—especially because it did pay Gunchick something. See id. (explaining that if 
plan owed nothing, then administrator “would have had no business” paying claimant 
anything because “plan administrators cannot randomly pay benefits to individuals not 
entitled to them”).   

        Also questionable under Hess is the bank’s contention that it could calculate the 
amount of the benefit owed with reference to only the plan documents. The plan does 
not define Gunchick’s “basic wage” or explain the nature of his draw. We know that the 
draw was not guaranteed income because he did not receive it for two months “due to 
outstanding shortage.” We might infer from Gunchick’s brief that a “shortage” is a 
failure to earn enough commission those months to pay back the draw, but without the 
employment contract, we cannot be sure. Indeed, in Hess we said that the employment 
contract was the “best evidence” of an employee’s compensation structure. 274 F.3d 
at 463. 

        But Gunchick’s case is distinguishable from Hess. In Hess, although the 
employment contract was not in the administrative record, the claimant communicated 
its terms to the benefits examiner and apparently tried to submit it for the examiner’s 
review, and the employer “stipulated that it calculated [the contractual “base salary”] 
No. 18‐1420                                                                         Page  4 
 
by averaging the employee’s total commissions over the previous two years.” 274 F.3d 
at 459–60, 462. Under those circumstances, we said that it was arbitrary and capricious 
not to consider the contract’s terms. Id. at 463. Here, however, Gunchick never 
submitted his employment contract to the examiner or, as far as we know, referenced its 
terms. And, unlike the claimant in Hess, Gunchick does not directly challenge the 
adequacy of the administrative record (though he did in the district court after Bank of 
America refused to produce his employment file). Without the contract or an agreement 
about its terms, there is no evidence supporting Gunchick’s description of his 
compensation structure. Therefore, we cannot say that Bank of America’s interpretation 
of the plan to exclude Gunchick’s commissions, but not the draw, from the pension 
calculation was “arbitrary and capricious.” Rabinak v. United Bhd. of Carpenters Pension 
Fund, 832 F.3d 750, 754 (7th Cir. 2016).   

        Because Gunchick’s claim fails on the merits, we need not consider whether his 
suit is barred by the ten‐year statute of limitations. And we also do not address his 
argument that Judge Kennelly was biased against him, because that argument is 
frivolous. 

                                                                               AFFIRMED